Name: Council Regulation (EEC) No 771/83 of 30 March 1983 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 83 Official Journal of the European Communities No L 85/95 COUNCIL REGULATION (EEC) No 771/83 of 30 March 1983 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, market in wine (*), as last amended by Regulation (EEC) No 3082/82 f7), provides for certain distillation operations and aid ; whereas the date of application of these new rates applying in this context may differ from the other date of application of the new rates in the wine sector : Whereas Regulation (EEC) No 2792/82 further provides that a revised representative rate of the Belgian franc/Luxembourg franc, aligned on the central rate, be applied for all sectors other than pigmeat, olive oil , wine and fishery products from the beginning of the 1983/84 marketing year for milk and milk products ; whereas this marketing year was due to begin on 1 April 1983 ; whereas, since that marketing year will not start on that date, it is necessary in those circumstances to take the appropriate measures in order to take account of this delay ; Whereas the Monetary Committee will be consulted ; whereas, as this is an urgent matter, the measures envisaged should be adopted in accordance with the conditions laid down in Article 3 (2) of Regulation No 129 , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas the representative rates currently applicable were fixed by Regulation (EEC) No 878/77 (3), as last amended by Regulation (EEC) No 221 /83 (4); Whereas a new representative rate for the Belgian franc/Luxembourg franc, aligned on the central rate of the Belgian franc/Luxembourg franc, was introduced by Council Regulation (EEC) No 2792/82 of 19 October 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture (*) ; whereas this new green rate is to be introduced gradu ­ ally at the beginning of the marketing years ; whereas, following a change in the central rate of the Belgian franc/Luxembourg franc on 21 March 1983, the new green rate does not correspond to the revised central rate ; whereas, therefore, a revised green rate should be introduced in order to prevent the introduction of new monetary compensatory amounts based on a positive monetary gap and in order to eliminate such monetary compensatory amounts already in force in the pigmeat sector ; Whereas the rates must be adjusted with proper regard to their effects, in particular on prices, and to the situ ­ ation in the Member States concerned ; Whereas Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 878/77 shall be replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No 106, 30 . 10 . 1962, p. 2553/62. (2) OJ No L 263, 19 . 9 . 1973, p. 1 . (3) OJ No L 106, 29 . 4. 1977, p. 27. (&lt;) OJ No L 27, 29 . 1 . 1983, p. 7. Is) OJ No L 295, 21 . 10 . 1982, p. 6 . O OJ No L 54, 5 . 2. 1979, p. 1 . O OJ No L 326, 23 . 11 . 1982, p. 1 . No L 85/96 Official Journal of the European Communities 31 . 3 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1983 . For the Council The President J. ERTL ANNEX ANNEX I BELGIUM/LUXEMBOURG 1 ECU = 44,3662 Belgian francs/Luxembourg francs . This rate shall apply :  1 April 1983 for the milk and milk products sector,  4 April 1983 for the beef and veal sector,  4 April 1983 for the sheepmeat and goatmeat sector,  1 January 1984 for the fishery products sector,  the beginning of the 1983/84 milk marketing year in all other cases . Until the new rates enter into force , the following rates shall apply : 1 ECU = 44,9704 Belgian francs/Luxembourg francs for the pigmeat sector, the olive oil sector, the wine sector and the fishery products sector and 1 ECU = 42,9772 Belgian francs/Luxembourg francs in all other cases .'